Case: 15-14657   Date Filed: 10/21/2016   Page: 1 of 10


                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-14657
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:13-cv-24086-MGC

MR. JOSE TRIGO,
OLIVIA TRIGO,

                                                             Plaintiff -Appellants,

                                    versus

CITY OF DORAL,
MERRETT STIERHEIM,

                                                           Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (October 21, 2016)

Before MARCUS, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Jose Trigo and his wife, Olivia Trigo, (individually, “J. Trigo” and “O.

Trigo” and collectively, “the Trigos”) appeal from the district court’s grant of
              Case: 15-14657    Date Filed: 10/21/2016    Page: 2 of 10


summary judgment in favor of the City of Doral (“Doral”) on their employment

discrimination and retaliation suit under Title VII, 42 U.S.C. §§ 2000e-2(a), 2000e-

3, and the Florida Whistle-blower’s Act (“FWA”), Fla. Stat. § 112.3187. Among

other things, the Trigos alleged that Doral retaliated against J. Trigo, a Lieutenant

who worked in the Doral Police Department, because he had filed a charge with

the Equal Employment Opportunity Commission (“EEOC”) and because his wife

had made public records requests about certain police officers. On appeal, the

Trigos argue that: (1) the district court erred in granting summary judgment on

their Title VII and FWA retaliation claims; (2) the district court erred by granting

summary judgment on their First Amendment retaliation claims; and (3) if remand

is appropriate on their federal claims, their state law claim, over which the district

court declined to exercise supplemental jurisdiction without the federal claims,

would be properly before the district court. After careful review, we affirm.

      We review a grant of summary judgment de novo. Kernel Records Oy v.

Mosley, 694 F.3d 1294, 1300 (11th Cir. 2012). Summary judgment is appropriate

when there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). A factual dispute exists where

a reasonable fact-finder could find by a preponderance of the evidence that the

non-moving party is entitled to a verdict. Kernel Records, 694 F.3d at 1300. In

determining whether evidence creates a factual dispute, a court should draw


                                          2
             Case: 15-14657     Date Filed: 10/21/2016   Page: 3 of 10


reasonable inferences in favor of the nonmovant, but “inferences based upon

speculation are not reasonable.” Id. at 1301 (quotation omitted). A district court

does not abuse its discretion by dismissing remaining state law claims when the

federal claims have been disposed of prior to trial. Faucher v. Rodziewicz, 891
F.2d 864, 871-72 (11th Cir. 1990).

      First, we are unpersuaded by the Trigos’ claim that the district court erred in

granting summary judgment on the Title VII and FWA retaliation claims because

the district court incorrectly used the date J. Trigo was suspended rather than the

date he was terminated for purposes of assessing the adverse employment action,

and because Doral’s shifting and inconsistent reasons for J. Trigo’s termination

show that the reasons were pretextual. Title VII makes it illegal for “an employer

to discriminate against any of his employees . . . because he has opposed any

practice made an unlawful employment practice by this subchapter, or because he

has made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-

3(a). The FWA is generally equivalent to Title VII, and we have approved of the

application of the Title VII burden-shifting standard to claims brought under the

FWA. See Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 950 (11th Cir. 2000).

      To establish a prima facie case of retaliation under Title VII, plaintiffs must

prove that: (1) they engaged in statutorily protected conduct; (2) they suffered an


                                         3
             Case: 15-14657     Date Filed: 10/21/2016   Page: 4 of 10


adverse employment action; and (3) the adverse action was causally related to the

protected expression. Trask v. Sec’y, Dep’t of Veterans Affairs, 822 F.3d 1179,

1193-94 (11th Cir. 2016). To prove adverse employment action, an employee

must show a serious and material change in the terms, conditions, or privileges of

employment. Id. at 1195. The employee’s subjective view of the significance and

adversity of the employer’s action is not controlling; the employment action must

be materially adverse as viewed by a reasonable person in the circumstances. Id.

The burden of causation can be met by showing close temporal proximity between

the statutorily protected activity and the adverse employment action. Thomas v.

Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007). But mere temporal

proximity, without more, must be “very close.”           Id.   When an employer

contemplates an adverse employment action before an employee engages in

protected activity, temporal proximity between the protected activity and the

subsequent adverse employment action does not suffice to show causation. Drago

v. Jenne, 453 F.3d 1301, 1308 (11th Cir. 2006).

      Once a plaintiff has made a prima facie case, it is the employer’s burden to

articulate a legitimate, non-retaliatory reason for the challenged employment

action. Trask, 822 F.3d at 1194. The ultimate burden is on the plaintiff to prove

by a preponderance of the evidence that the reason provided by the employer is a

pretext for prohibited, retaliatory conduct. Id. To show pretext, a plaintiff cannot


                                         4
             Case: 15-14657     Date Filed: 10/21/2016   Page: 5 of 10


recast the reason but must meet it head on and rebut it. Holland v. Gee, 677 F.3d
1047, 1055 (11th Cir. 2012).            The plaintiff must show “weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s

rationale.” Id. at 1055-56 (quotation omitted). But, we do not judge whether an

employer’s decisions are “prudent or fair,” and the sole concern is whether

unlawful discriminatory animus motivated an employment decision. Damon v.

Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1361 (11th Cir. 1999). The

inquiry into pretext centers on the employer’s beliefs, not the employee’s beliefs or

“reality as it exists outside of the decision maker’s head.” Alvarez v. Royal

Atlantic Developers, 610 F.3d 1253, 1266 (11th Cir. 2010). If the reason is one

that might motivate a reasonable employer, the plaintiff cannot succeed by simply

quarrelling with the wisdom of the reason.       Id. at 1265-66.    Additional, but

undisclosed, non-discriminatory reasons for the employment action which are not

inconsistent do not necessarily demonstrate pretext. Tidwell v. Carter Prod., 135
F.3d 1422, 1428 (11th Cir. 1998).        Similarly, differing reasons that are not

necessarily inconsistent do not show pretext. Zaben v. Air Prod. & Chemicals,

Inc., 129 F.3d 1453, 1458-59 (11th Cir. 1997).

      In this case, the district court did not err by granting summary judgment on

the Trigos’ Title VII and FWA retaliation claims. Even assuming the Trigos

established a prima facie case, they failed to demonstrate that Doral’s legitimate


                                         5
              Case: 15-14657    Date Filed: 10/21/2016   Page: 6 of 10


non-discriminatory reasons for J. Trigo’s termination were pretextual. According

to the City Manager, he terminated J. Trigo: (1) based on a December 17, 2011,

memorandum from the Interim Police Chief, recommending that J. Trigo be

terminated; (2) based on the City Manager’s review of statements made by

witnesses during a 2011 investigation into allegations of favoritism and corruption

in Doral’s Police Department; (3) because J. Trigo’s tenure had been marked by

unprofessional administrative practices; and (4) because J. Trigo’s tenure had a

great cost in terms of department morale and efficiency. In order to show pretext,

the Trigos argue that the City Manager’s reasons for the termination varied.

      As the record reveals, when the City Manager initially met with J. Trigo and

his attorney, he affirmed his decision to terminate J. Trigo based on the sources

mentioned in the December 17, 2011, memorandum. In his later deposition, the

City Manager later testified that the Interim Police Chief’s recommendation had

great influence in the decision, and also said that he was concerned about the

morale within the department, the preferential treatment shown J. Trigo previously,

and the attitudes of witnesses involved in the 2011 investigation. He added that he

had discounted parts of the 2011 report that J. Trigo had previously been punished

for. He also admitted that he was concerned about “the dichotomy that existed

within the department in terms of the ‘cli[que].’”




                                          6
             Case: 15-14657     Date Filed: 10/21/2016   Page: 7 of 10


      Notably, none of the City Manager’s deposition testimony is directly

inconsistent with the original December 17 memorandum. And, in any event,

slightly differing reasons, or additional, undisclosed non-discriminatory reasons for

the termination, are insufficient to show pretext. Tidwell, 135 F.3d at 1428;

Zaben, 129 F.3d at 1458-59. Because the Trigos failed to establish that Doral’s

legitimate non-discriminatory reasons for the termination were pretextual, the

district court did not err in granting summary judgment on the Title VII retaliation

claim. Consequently, their FWA claim fails as well. Sierminski, 216 F.3d at 950.

      We also find no merit to the Trigos’ argument that the district court erred by

granting summary judgment on their First Amendment retaliation claims because

O. Trigo’s public record requests were expressive conduct protected by the First

Amendment and because J. Trigo was terminated in retaliation for his association

with O. Trigo and her public record requests. To establish a First Amendment

retaliation claim, a plaintiff must show that (1) her speech or act was

constitutionally protected; (2) she suffered adverse conduct that would likely deter

a person of ordinary firmness from engaging in such speech; and (3) there was a

causal relationship between the adverse conduct and the protected speech. Bennett

v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005). The Constitution guarantees the

right to engage not only in “pure speech,” but also “expressive conduct.”

Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1270 (11th Cir. 2004). To


                                         7
              Case: 15-14657     Date Filed: 10/21/2016   Page: 8 of 10


determine whether a particular act counts as expressive conduct, a court must

determine (1) whether intent to convey a particularized message was present; and

(2) in the surrounding circumstances the likelihood was great that the message

would be understood by those who viewed it. Id. However, a narrow, succinctly

articulable message is not a condition of constitutional protection.          Id.   In

determining whether conduct is expressive, we ask whether the reasonable person

would interpret it as some sort of message, not whether an observer would

necessarily infer a specific message. Id.

      The Constitution accords special protection to two different forms of

association, “intimate association” and “expressive association.”         McCabe v.

Sharrett, 12 F.3d 1558, 1562-63 (11th Cir. 1994).           The right of expressive

association -- the freedom to associate for the purpose of engaging in activities

protected by the First Amendment, such as speech, assembly, petition for the

redress of grievances, and the exercise of religion -- is protected by the First

Amendment as a necessary corollary of the rights that the amendment protects by

its terms. Id. at 1563. The state may not take a materially adverse action against

its employee in retaliation for exercising First Amendment associational rights. Id.

at 1568. A plaintiff can obtain special protection for an asserted associational right

if he can demonstrate either that the asserted association closely enough resembles

a family relationship to be protected by the right to intimate association, or that the


                                            8
             Case: 15-14657     Date Filed: 10/21/2016   Page: 9 of 10


purpose of the association is to engage in activities independently protected by the

First Amendment. Id. at 1563. There is no First Amendment right of access to

public information. Foto USA, Inc. v. Bd. of Regents of Univ. Sys. of Fla., 141
F.3d 1032, 1035 (11th Cir.1998).

      Here, the district court did not err in granting summary judgment on O.

Trigo’s First Amendment retaliation claim. As the record shows, O. Trigo lacked

intent to convey a message with her public records requests; rather, she specified

that her requests were to “obtain information to protect [her] family.” She further

admitted that she sought information to “effectively or more effectively defend

against false accusations[;] . . . [e]xpose wrongful governmental conduct[;] . . .

expose violations of law[;] . . . expose . . . violations of [the Florida’s Law

Enforcement Officer’s Bill of Rights;] . . . [a]nd[] to redress grievances with

[Doral].” None of the reasons expressed by O. Trigo demonstrate an “intent to

convey a particularized message.” Holloman, 370 F.3d at 1270. And contrary to

her argument, O. Trigo’s subjective intent in making the requests is relevant to

determine whether an intent to convey a particularized message was present. Id.

      Nor did the district court err by granting summary judgment on J. Trigo’s

First Amendment associational retaliation claims. While J. Trigo argues that his

association with his wife constituted expressive association, we’ve already

concluded that O. Trigo’s public records requests were not conducted to convey a


                                         9
            Case: 15-14657    Date Filed: 10/21/2016   Page: 10 of 10


specific message, but were instead conducted to obtain information. In any event,

the act of seeking to obtain the records themselves is not inherently protected by

the First Amendment. Foto USA, 141 F.3d at 1035. Thus, on this record, the

Trigos failed to demonstrate that the purpose of J. Trigo’s expressive association

was to engage in activities independently protected by the First Amendment. See

McCabe, 12 F.3d at 1563.

      In short, the district court did not err in granting summary judgment on the

Trigos’ First Amendment retaliation claims. Moreover, since the Trigos were not

entitled to relief on their federal claims, the district court did not abuse its

discretion in declining to exercise supplemental jurisdiction over their remaining

state law claim. See Raney, 370 F.3d at 1089.

      AFFIRMED.




                                       10